DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "holding portions (122)" as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2018/0294599).
Regarding claim 11: Ono teaches a waterproof reversible USB receptacle 1 (see Fig. 1 for a receptacle configured to accept plugs in different orientations) comprising: an insulation case 30, 40 (Para. 0034) having a hollow portion 31 (see Fig. 4); a stopper (at 114; Fig. 4) integrally formed in the hollow portion of the insulation case 30 (see Fig. 4); a connector (at 10; Fig. 1) sleeved in the insulation case 30 and fixed by the stopper (see Fig. 4); and a waterproof adhesive 112c coated on a rear portion of the insulation case 30 (see Fig. 4), wherein the connector comprises a middle plate 60, first and second terminal sets 20a, 20b located at upper and lower sides of the middle plate 60 (see Fig. 1 and 4), and an insulation body 10 that forms the middle plate and the first and second terminal sets into one piece (see Fig. 4), wherein the insulation body 10 comprises a base portion 11, a connection tongue portion 12 extending forward from the base portion 11 (Fig. 4), and a fixing block 112a formed at a rear end of the base portion 11 and isolated from the base portion 11 (see Fig. 4), 20a, 20b comprise contact portions 21a, 21b exposed beyond upper and lower surfaces of the connection tongue portion 12 (see Fig. 4), holding portions (e.g. contact portions behind 21a, 21b; see Fig. 4) extending backward from the contact portions and formed in the base portion and the fixing block (see Fig. 4), and a weld leg 22a, 22b extending to a lower surface of the fixing block (see Fig. 4), and wherein the waterproof reversible USB receptacle 1 further comprises a shielding part 40 112a (see Fig. 4).  

Allowable Subject Matter
Claims 1-10, 19-25 are allowed.
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a waterproof reversible USB receptacle wherein the base portion is stopped on the blocking body, the extension sheets further extend to form fixing plates, and the fixing plates are bent to be buckled to a rear end of the base portion after the connector is inserted into the insulation case; and a waterproof adhesive coated on a rear portion of the insulation case; this in combination with the remaining limitations of the claim. 
Regarding claims 2-7: are allowable based on their dependency on claim 1.
Regarding claim 8: allowability resides at least in part with the prior art not showing orfairly teaching a method for manufacturing a waterproof reversible USB receptacle wherein the base portion is stopped at a rear end of the blocking body of the stopper; and bending the fixing plates of the stopper inwards to be buckled to a rear end surface of the base portion of the insulation body; this in combination with the remaining limitations of the claim. 
Regarding claims 9-10: are allowable based on their dependency on claim 8.
Regarding claim 19: allowability resides at least in part with the prior art not showing orfairly teaching a waterproof reversible USB receptacle wherein the connection tongue portion 
Regarding claims 20-25: are allowable based on their dependency on claim 19.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art focusing on waterproof connectors with waterproofing at the rear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/OSCAR C JIMENEZ/Examiner, Art Unit 2833